UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 13D/A (Amendment No. 3) Under the Securities Exchange Act of National Medical Health Card Systems, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 636918302 (CUSIP Number) Steven B. Klinsky New Mountain Partners, L.P. 787 Seventh Avenue New York, NY (212) 720-0300 Copies to: Aviva F. Diamant Fried, Frank, Harris, Shriver & Jacobson LLP One New York Plaza New York, NY 10004-1980 (212) 859-8000 (Name, Address and Telephone Number of Person Authorized to Receive Notices andCommunications) February 25, (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: [] *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 636918302 Page 2 of 14 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON New Mountain GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [ ] 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [ ] 6 CITIZENSHIP OR PLACE ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 6,956,522* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 6,956,522* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,956,522* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [ ] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 54.3%** 14 TYPE OF REPORTING PERSON 00 * Represents shares of common stock, par value $0.001 per share (“Common Stock”) of National Medical Health Card Systems, Inc. (the “Issuer”) that are issuable upon conversion of the Issuer’s series A 7% convertible preferred stock, par value $0.10 per share (“Series A Preferred Stock”) held by New Mountain Partners, L.P. and New Mountain Affiliated Investors, L.P. Pursuant to the terms and conditions of the certificate of designations governing the Series A Preferred Stock represented by the amount in Row (8), each share of Series A Preferred Stock entitles its holder to 83.64% of a vote prior to its conversion into shares of Common Stock. Accordingly, as of February 25, 2008, the Reporting Person would be entitled to cast 5,818,435 votes, or 49.8% of the total votes that may be cast by the Issuer’s stockholders, prior to the conversion of the Reporting Person’s shares of Series A Preferred Stock into shares of Common Stock. ** Based on calculations made in accordance with Rule 13d-3(d) of the Securities and Exchange Act of 1934, as amended. SCHEDULE 13D CUSIP No. 636918302 Page 3 of 14 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON New Mountain Investments, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) [ ] (b) [ ] 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)[ ] 6 CITIZENSHIP OR PLACE ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 6,790,797* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 6,790,797* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,790,797* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [ ] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.7%** 14 TYPE OF REPORTING PERSON PN * Represents shares of common stock, par value $0.001 per share (“Common Stock”) of National Medical Health Card Systems, Inc. (the “Issuer”) that are issuable upon conversion of the Issuer’s series A 7% convertible preferred stock, par value $0.10 per share (“Series A Preferred Stock”) held by New Mountain Partners, L.P. Pursuant to the terms and conditions of the certificate of designations governing the Series A Preferred Stock represented by the amount in Row (8), each share of Series A Preferred Stock entitles its holder to 83.64% of a vote prior to its conversion into shares of Common Stock. Accordingly, as of February 25, 2008, the Reporting Person would be entitled to cast 5,679,823 votes, or 48.6% of the total votes that may be cast by the Issuer’s stockholders, prior to the conversion of the Reporting Person’s shares of Series A Preferred Stock into shares of Common Stock. ** Based on calculations made in accordance with Rule 13d-3(d) of the Securities and Exchange Act of 1934, as amended. SCHEDULE 13D CUSIP No. 636918302 Page 4 of 14 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON New Mountain Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) [ ] (b) [ ] 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)[ ] 6 CITIZENSHIP OR PLACE ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 6,790,797* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 6,790,797* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,790,797* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [ ] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 53.7%** 14 TYPE OF REPORTING PERSON PN * Represents shares of common stock, par value $0.001 per share (“Common Stock”) of National Medical Health Card Systems, Inc. (the “Issuer”) that are issuable upon conversion of the Issuer’s series A 7% convertible preferred stock, par value $0.10 per share (“Series A Preferred Stock”) held by the Reporting Person. Pursuant to the terms and conditions of the certificate of designations governing the Series A Preferred Stock represented by the amount in Row (8), each share of Series A Preferred Stock entitles its holder to 83.64% of a vote prior to its conversion into shares of Common Stock. Accordingly, as of February 25, 2008, the Reporting Person would be entitled to cast 5,679,823 votes, or 48.6% of the total votes that may be cast by the Issuer’s stockholders, prior to the conversion of the Reporting Person’s shares of Series A Preferred Stock into shares of Common Stock. ** Based on calculations made in accordance with Rule 13d-3(d) of the Securities and Exchange Act of 1934, as amended. SCHEDULE 13D CUSIP No. 636918302 Page 5 of 14 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON New Mountain Affiliated Investors, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) [ ] (b) [ ] 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)[ ] 6 CITIZENSHIP OR PLACE ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 165,725* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 165,725* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 165,725* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [ ] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.7%** 14 TYPE OF REPORTING PERSON PN * Represents shares of common stock, par value $0.001 per share (“Common Stock”) of National Medical Health Card Systems, Inc. (the “Issuer”) that are issuable upon conversion of the Issuer’s series A 7% convertible preferred stock, par value $0.10 per share (“Series A Preferred Stock”) held by the Reporting Person. Pursuant to the terms and conditions of the certificate of designations governing the Series A Preferred Stock represented by the amount in Row (8), each share of Series A Preferred Stock entitles its holder to 83.64% of a vote prior to its conversion into shares of Common Stock. Accordingly, as of February 25, 2008, the Reporting Person would be entitled to cast 138,612 votes, or 1.2% of the total votes that may be cast by the Issuer’s stockholders, prior to the conversion of the Reporting Person’s shares of Series A Preferred Stock into shares of Common Stock. ** Based on calculations made in accordance with Rule 13d-3(d) of the Securities and Exchange Act of 1934, as amended. SCHEDULE 13D CUSIP No. 636918302 Page 6 of 14 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Steven B. Klinsky 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) [ ] (b) [ ] 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)[ ] 6 CITIZENSHIP OR PLACE ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 6,956,522* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 6,956,522* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,956,522* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [ ] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 54.3%** 14 TYPE OF REPORTING PERSON IN * Represents shares of common stock, par value $0.001 per share (“Common Stock”) of National Medical Health Card Systems, Inc. (the “Issuer”) that are issuable upon conversion of the Issuer’s series A 7% convertible preferred stock, par value $0.10 per share (“Series Preferred Stock”) held by New Mountain Partners, L.P. and New Mountain Affiliated Investors, L.P. Pursuant to the terms and conditions of the certificate of designations governing the Series A Preferred Stock represented by the amount in Row (8), each share of Series A Preferred Stock entitles its holder to 83.64% of a vote prior to its conversion into shares of Common Stock. Accordingly, as of February 25, 2008, the Reporting Person would be entitled to cast 5,818,435 votes, or 49.8% of the total votes that may be cast by the Issuer’s stockholders, prior to the conversion of the Reporting Person’s shares of Series A Preferred Stock into shares of Common Stock. ** Based on calculations made in accordance with Rule 13d-3(d) of the Securities and Exchange Act of 1934, as amended. This Amendment No. 3 amends and supplements the Statement on Schedule 13D originally filed by the Reporting Persons on March 19, 2004, as amended on October 28, 2005 and February 23, 2007 (as amended, the “Statement”).Unless otherwise indicated, all capitalized terms used herein shall have the respective meanings given to them in the Statement. ITEM 4. PURPOSE OF THE TRANSACTION Item 4 is hereby amended by supplementing such section with the following: Agreement for the Acquisition of the Issuer by SXC Health Solutions Corp. On February 25, 2008, the Issuer entered into an Agreement and Plan of Merger (the “Merger Agreement”) with SXC Health Solutions Corp., a corporation organized under the laws of Yukon Territory, Canada (“SXC”), SXC Health Solutions, Inc., a Texas corporation and wholly-owned subsidiary of SXC (“US Corp.”), and Comet Merger Corporation, a Delaware corporation that is a newly-formed, wholly-owned subsidiary of US Corp. and an indirect subsidiary of SXC (“Merger Sub”).Pursuant to the Merger Agreement, and upon the terms and subject to the conditions thereof, Merger Sub will commence an exchange offer (the “Offer”) to acquire all of the outstanding shares of Common Stock, in which Offer each share of Common Stock validly tendered and not properly withdrawn will be exchanged for (a) $7.70 in cash, without interest, and (b) 0.217 of a validly issued, fully paid and non assessable share of common stock of SXC (“SXC Common Stock”) (such amount of cash and SXC Common Stock, the “Offer Price”).As soon as practicable following the consummation of the Offer, Merger Sub will merge with and into the Issuer, and the Issuer will become an indirect, wholly-owned subsidiary of SXC (the “Second Step Merger”). In the Second Step Merger, stockholders of the Issuer whose shares were not purchased in the Offer (other than stockholders who validly exercised their appraisal rights under the Delaware General Corporation Law) will become entitled to receive the Offer Price for each of their shares of Common Stock. If more than 9,600,000 shares of Common Stock (including shares of Common Stock issuable upon conversion of outstanding shares of the Series A Preferred Stock) (the
